DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 lines 1-2 and 10 lines 1-2 recite the limitations “wherein the second fibers comprise polyphenylene sulfide” and “wherein the second fibers comprise polyphenyl sulfone”, respectively for which the original disclosure at the time of the effective filing date of the claimed invention did not provide support and does not show possession of a porous fuel cell component comprising a plurality of first fibers and a plurality of second fibers that are different than the first fibers, wherein the second fibers are hollow, wherein the first fibers comprise a first material and the second fibers comprise a second, different material comprising PPS/PPSU. It is unclear if PPS/PPSU is still present after carbonization, even at low char content. Does it all react? Does it change in anyway?
See 35 USC §112(b) rejections, below.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite “wherein the second fibers comprise polyphenylene sulfide/polyphenylene sulfone.” However, this appears inconsistent with instant application: 
[00029] … The second fibers 52 in some embodiments comprise polymer fibers that are carbonized leaving carbon as at least a residue or coating on the second fibers 52. In some embodiments, the polymer material of the second fibers 52 is entirely carbonized leaving carbon second fibers 52.

[00030] One example embodiment includes second fibers 52 comprising polyphenylene sulfide (PPS) or polyphenyl sulfone (PPSU). The second fibers 52 in that embodiment include polypropylene inside a tube of PPS. During a process of making the cathode 26, the second fibers 52 are heated and the polypropylene is essentially consumed leaving very little residue behind, which results in each of the second fibers 52 having a hollow core interior. The PPSU char content in an example embodiment is at least 40%, leaving a porous shell around the hollow core.”

	Does applicant intend this to be a product-by-process claim, which claims the starting material, which may be open to partial or full carbonization? Or that the PPS/PPSU is still present when the fibers are not fully charred? For purposes of examination, claims will be interpreted as a product-by-process limitation.
Claim 11 recites the limitation "a plurality of first pores defined by spaces between the fibers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to advance prosecution the examiner is interpreting this limitation to be “a plurality of first pores defined by spaces between the first fibers” following claim 7 upon with claim 11 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yang, Ying, et al. "Polymer blend techniques for designing carbon materials." Carbon 111 (2017): 546-568 (hereafter referred to as Yang).

Regarding claim 1, Yang teaches a mat comprising a plurality of fibers (mat comprising hollow carbon nanofibers, see sections 1-6, Figs. 1-34). Yang does not teach the mat is a porous fuel cell component, however, one of ordinary skill in the art understands these mats are used as art effective materials in the battery art and particularly as part of a cathode component (sections 4-6), and additionally, the preamble statement “porous fuel cell component” is simply a statement of intended use, and does not suggest any additional structural limitations, and if the mat is capable of being used in a fuel cell as a fuel cell component, it meets these limitations,
a plurality of fibers (sections 2 and 3, Figs. 1, 6, 10, 17, 19), 
a plurality of first pores defined by spaces between the fibers (section 3, Figs. 1, 6, 10, 19), 
and a plurality of second pores defined by an interior space in at least some of the fibers (sections 2 and 4, Figs. 1, 22, 28-29).

Regarding claim 3, Yang discloses all of the limitations of claim 1 as set forth above. Yang also teaches wherein the first pores have a first size within a first range (section 3, Figs. 6, 9-11) 
and the second pores have a second size within a second range that is lower than the first range (section 4, Figs. 16, 20-22, 24, 28). 

Regarding claim 5. Yang teaches all of the limitations of claim 1 as set forth above. Yang further discloses wherein a majority of the first pores have a first pore size (section 3, Figs. 6, 9-11) that is larger than a second pore size of a majority of the second pores (section 4, Figs. 16, 20-22, 24, 28).

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wang, Yang, et al. "Hollow porous carbon nanofibers as novel support for platinum-based oxygen reduction reaction electrocatalysts." International Journal of Hydrogen Energy 42.9 (2017): 5938-5947 (hereafter referred to as Wang).

Regarding claim 1, Wang teaches a porous fuel cell component (fuel cell cathode, see general disclosure) comprising 
a plurality of fibers (HPCNFs, see, e.g. Fig. 3), 
a plurality of first pores defined by spaces between the fibers (see Fig. 3), 
and a plurality of second pores defined by an interior space in at least some of the fibers (see Fig. 3).

	Regarding claims 3 and 5, while Wang doesn’t explicitly disclose the size or ranges of the first and second pores, Wang shows (see Fig. 3) that the first pores have a first size within a first range and the second pores have a second size within a second range that is lower than the first range, satisfying the limitations of claim 3, and a majority of the first pores have a first pore size that is larger than a second pore size of a majority of the second pores, satisfying the limitations of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (see above for full reference).

Regarding claim 4. Wang discloses all of the limitations of claim 3 as set forth above. While Wang does not explicitly disclose the claimed size ranges for the pore size, Fig. 3 shows the first pore sizes on the order of a couple micrometers. Additionally, Wang notes that the ideal support materials should have high electronic conductivity, large surface area, reasonable pore structures, and excellent electrochemical stability (introduction), and particularly that PCNFs support which possess special structure such as 1-D structure, pores with various sizes, defects, and rough surface are excellent supports (introduction, results and discussion) and that the pore structure of the HPCNFs is a critical feature (introduction, results and discussion).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain through routine experimentation with a reasonable expectation of success as shown by the critical nature of the pore structures disclosed in Wang wherein the first range is from 20 micrometers to 40 micrometers and the second range is from 2 micrometers to 20 micrometers in order to achieve an optimally functioning porous fuel cell component. See MPEP § 2144.05.

Regarding claim 6, Wang discloses all of the limitations of claim 1 as set forth above. While Wang does not explicitly teach wherein 30% to 80% of a porosity of the component comprises the first pores and about 20% to 70% of the porosity comprises the second pores, as explained above in claim 4, Wang teaches the pore structure of the first and second fibers is a critical feature of a porous fuel cell component. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain through routine experimentation with a reasonable expectation of success as shown by the critical nature of the pore structures disclosed in Wang wherein wherein 30% to 80% of a porosity of the component comprises the first pores and about 20% to 70% of the porosity comprises the second pores in order to achieve an optimally functioning porous fuel cell component. See MPEP § 2144.05.

Claim(s) 2 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (see above for full reference) in view of Pintauro US20170250431A1.

Regarding claim 2, Wang teaches the porous fuel cell component of claim 1, wherein the fibers are hollow, and the second pores are defined by the interior of the fibers. Wang also teaches that the hollow carbon nanofibers may have Pt catalysts, and suggests they are superior to other carbon supports, such as carbon nanotubes and carbon blacks, in terms of catalytic activity, and may also benefit mass transfer and construction of the catalyst layer in fuel cells (§Conclusions).
Wang does not teach the porous fuel cell component wherein the plurality of fibers includes first fibers and second fibers that are different than the first fibers. 
	Pintauro discloses a fiber mat which can be used as a porous component in a fuel cell ([0006], [0013]-[0049], [0073]-[0175], Figs. 1-20, Tables 1-4), comprising:
A plurality of first fibers ([0017]-[0018], [0095], fibers of the fiber mat),
a plurality of second particles that are different from the first fibers, (carbon particles with catalyst, similar to carbon black described by Wang, [0015]-[0022]).
and wherein the first fibers comprise a first material (carbon particles with catalyst, similar to carbon black described by Wang, [0015]-[0022]) and the second fibers comprise a second, different material ([0017]-[0018], [0095], fibers of the fiber mat).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the HPCNFs with catalyst into the fiber mat of Pintauro, replacing the carbon black with catalyst, so the porous fuel cell component of Wang wherein the first fibers comprise a first material, i.e. the fibers of the fiber mat of Pintauro, and the second fibers comprise a second, different material, i.e. the hollow carbon nanofibers of Wang, enhancing the efficiency of the porous fuel cell component under working conditions.
It would also be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the HPCNFs with catalyst into the fiber mat of Pintauro, replacing the carbon black with catalyst, so the porous fuel cell component of Wang wherein the first fibers comprise a first material, i.e. the fibers of the fiber mat of Pintauro, and the second fibers comprise a second, different material, i.e. the hollow carbon nanofibers of Wang, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one carbon-supported catalyst for another, with reasonable expectation of success provided by Wang’s teaching of the carbon-supported catalysts for fuel cells).

	Regarding claim 7, Wang discloses a porous fuel cell component (cathode of fuel cell, see §Abstract) comprising:
and a plurality of fibers (p. 5939-5954, Figs. 1 and 3),
wherein the fibers are hollow fibers (p. 5939-5954, Figs. 1 and 3). 
Wang also teaches that the hollow carbon nanofibers may have Pt catalysts, and suggests they are superior to other carbon supports, such as carbon nanotubes and carbon blacks, in terms of catalytic activity, and may also benefit mass transfer and construction of the catalyst layer in fuel cells (§Conclusions).
Wang does not teach a plurality of first fibers that are different from the above fibers.
	Pintauro discloses a fiber mat which can be used as a porous component in a fuel cell ([0006], [0013]-[0049], [0073]-[0175], Figs. 1-20, Tables 1-4), comprising:
A plurality of first fibers ([0017]-[0018], [0095], fibers of the fiber mat),
a plurality of second particles that are different from the first fibers, (carbon particles with catalyst, similar to carbon black described by Wang, [0015]-[0022]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the HPCNFs with catalyst into the fiber mat of Pintauro, replacing the carbon black with catalyst, so the porous fuel cell component of Wang wherein the first fibers comprise a first material, i.e. the fibers of the fiber mat of Pintauro, and the second fibers comprise a second, different material, i.e. the hollow carbon nanofibers of Wang, enhancing the efficiency of the porous fuel cell component under working conditions.
It would also be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the HPCNFs with catalyst into the fiber mat of Pintauro, replacing the carbon black with catalyst, so the porous fuel cell component of Wang wherein the first fibers comprise a first material, i.e. the fibers of the fiber mat of Pintauro, and the second fibers comprise a second, different material, i.e. the hollow carbon nanofibers of Wang, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one carbon-supported catalyst for another, with reasonable expectation of success provided by Wang’s teaching of the carbon-supported catalysts for fuel cells).

	Regarding claim 8, Wang teaches all of the limitations of claim 7 as set forth above, wherein the first and second fibers comprise different material. ([0017]-[0018], [0095], fibers of the fiber mat, which are different materials than carbon).

Regarding claims 9 and 10, the present specification identifies PPS/PPSU as being carbonized and it is unclear whether PPS/PPSU undergoing partial carbonization still results in PPS/PPSU being present, hence, this claim is interpreted as a product-by-process claim (see §112b rejections, above). Modified Wang teaches all of the limitations of claim 8 as set forth above and further discloses the hollow fibers comprising poly(methyl methacrylate) (PMMA) and polyacrylonitrile (PAN) which are then carbonized producing a porous fuel cell component (introduction, experimental, results and discussion), and hence, the product would be a fully-carbonized polymer. It is assumed that fully carbonized PPS/PPSU would be substantially identical to fully-carbonized PAN, and if the products are substantially identical, they satisfythe limitations of claims 9 and 10 as the courts have held that If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Regarding claim 11, Wang further teaches wherein the component includes a plurality of first pores defined by spaces between the fibers (see, e.g., Fig. 3)
and a plurality of second pores defined by an interior of the second fibers (p. 5939-5954, Figs. 1 and 3).

Regarding claims 12 and 14, Wang teaches all of the limitations of claim 11 as set forth above and while Wang doesn’t explicitly disclose the size or ranges of the first and second pores, Wang shows in Fig. 3 that the majority of the first pores are of a larger size and range than a majority of the second pores satisfying the limitations of claim 12 wherein the first pores have a first size within a first range and the second pores have a second size within a second range that is lower than the first range and claim 14 wherein a majority of the first pores have a first pore size that is larger than a second pore size of a majority of the second pores.

Regarding claim 13, modified Wang discloses all of the limitations of claim 12 as set forth above. While Wang does not explicitly disclose the claimed size ranges for the pore size, Fig. 3 shows the first pore sizes on the order of a couple micrometers. Additionally, Wang notes that the ideal support materials should have high electronic conductivity, large surface area, reasonable pore structures, and excellent electrochemical stability (introduction), and particularly that PCNFs support which possess special structure such as 1-D structure, pores with various sizes, defects, and rough surface are excellent supports (introduction, results and discussion) and that the pore structure of the HPCNFs is a critical feature (introduction, results and discussion).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain through routine experimentation with a reasonable expectation of success as shown by the critical nature of the pore structures disclosed in Wang wherein the first range is from 20 micrometers to 40 micrometers and the second range is from 2 micrometers to 20 micrometers in order to achieve an optimally functioning porous fuel cell component. See MPEP § 2144.05.

Regarding claim 15, modified Wang discloses all of the limitations of claim 11 as set forth above. While Wang does not explicitly teach wherein 30% to 80% of a porosity of the component comprises the first pores and about 20% to 70% of the porosity comprises the second pores, as explained above in claim 4, Wang teaches the pore structure of the first and second fibers is a critical feature of a porous fuel cell component. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain through routine experimentation with a reasonable expectation of success as shown by the critical nature of the pore structures disclosed in Wang wherein wherein 30% to 80% of a porosity of the component comprises the first pores and about 20% to 70% of the porosity comprises the second pores in order to achieve an optimally functioning porous fuel cell component. See MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skupov, Kirill M., et al. "Carbon nanofiber paper electrodes based on heterocyclic polymers for high temperature polymer electrolyte membrane fuel cell." Macromolecular symposia. Vol. 375. No. 1. 2017 (discloses a woven fiber mat with hollow fibers),
	Ballengee, Jason B., and Peter N. Pintauro. "Composite fuel cell membranes from dual-nanofiber electrospun mats." Macromolecules 44.18 (2011): 7307-7314 (discloses a mat made of fibers of polyphenyl sulfone).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721